Title: James Madison to George W. Featherstonehaugh, 3 July 1835
From: Madison, James
To: Featherstonhaugh, George William


                        
                            
                                Dear Sir.
                            
                            
                                
                                     Montpellier
                                
                                 July 3. 1835. 
                            
                        
                        
                        My increasing infirmities and fading vision have retarded my thanks for the copy of your valuable Geological
                            Report, to which I have been obliged to give a perusal less careful than I am persuaded it merits, and I must add without
                            a scientific capacity to do full justice to it.
                        The survey must have been a very fatiguing task which I hope has not impaired your health, and that the
                            result will repay you for it. It cannot fail to inculcate the importance of geological researches and to instruct those
                            engaged in them.
                        Be assured always of my great esteem and cordial respect, in which Mrs. Madison joins me, as I do her in a
                            tender of kind regards to Mrs. Featherstonehaugh.
                        
                        
                            
                                James Madison 
                            
                        
                    